Citation Nr: 1203284	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-24 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred with University of Rochester Neurology at Highland Hospital from May 4, 2009 to May 5, 2009.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to June 1977.  The appellant is a provider of medical care to the Veteran.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2009 decision of the Department of Veterans Affairs (VA) Medical Center in Canandaigua, New York (VAMC) that denied payment or reimbursement of unauthorized medical expenses incurred by the Veteran.  


FINDINGS OF FACT

1.  From May 4, 2009 to May 5, 2009, the Veteran underwent treatment at Highland Hospital by the University of Rochester Neurology Department.   

2.  In June 2009, the VAMC requested applicable medical records from Highland Hospital.  

3.  Medical records of the May 2009 treatment were received by VA in February 2010.  


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical expenses incurred from University of Rochester Neurology Department from May 4. 2009 to May 5, 2009 have not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.93, 17.120, 17.161, 17.1004(e) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  The law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  Moreover, the Board observes that the provisions regarding VA's duties to provide notice and assistance to claimants have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534   (2002). 

Payment or Reimbursement of Medical Expenses

When VA facilities are not capable of furnishing the care or services required, the Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52.  

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  

Nevertheless, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where: 

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter r 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and 

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a) ; 38 C.F.R. § 17.120. 

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).  

Payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2011).  To be eligible for reimbursement under this authority the appellant has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VAMC 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. § Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of that emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. 1728  for the emergency treatment provided (38 U.S.C.A. § 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002  (2011). 

If any one of the criteria is lacking, the benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; Zimick, 11 Vet. App. at 49; Malone, 10 Vet. App. at 547.  

The veteran is required to file a claim within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that he was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or 
(4) the date he finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. 38  C.F.R. § 17.1004 (2011). 

Additionally, and most significantly for the purposes of this appeal, VA regulations direct that, if a VAMC decisionmaker finds that additional information is needed to make a determination regarding a medical reimbursement claim, such official must contact the claimant in writing and request that additional information.  38 C.F.R. § 17.1004(e) (2011).  The claimant must then submit that requested information to the decisionmaker within 30 days of receipt of the written correspondence or the claim will be considered abandoned.  An exception to this policy may only be made if, within the 30-day time period, the claimant applies in writing for an extension to submit the requested information.  In this instance, the deadline for submission of the information may be extended as reasonably necessary for the requested information to be obtained.  Id.  

The Board now turns to the specific facts of the appeal, which are not in dispute.  The Veteran received treatment at Highland Hospital on May 4th and 5th 2009 that included treatment provided by the appellant, University of Rochester Neurology Department.  Medical records of this treatment were requested by the VAMC in June 2009, with an authorization from the Veteran for procurement of the records received in July 2009.  Medical records were not received from Highland Hospital or University of Rochester Neurology Department until February 2010.  

As a preliminary matter, the Veteran does not satisfy the criteria for reimbursement under 38 U.S.C.A. § 1728.  Service connection is not currently in effect for any disability.  It is not contended, nor does the evidence otherwise show, that the medical care for which reimbursement is sought pertained to any disability for which service connection is claimed.  As such, the Board finds that 38 U.S.C.A. 
§ 1728 is not for application with respect to this claim.  Accordingly, the Board must now consider whether the Veteran is entitled to private emergency medical care reimbursement for a non-service-connected disability under the provisions of the Veterans Millennium Health Care and Benefits Act at 38 U.S.C.A. § 1725; 
38 C.F.R. §§ 17.1000-17.1008.  

In this regard, the threshold question is whether the appellant, one of the Veteran's medical providers, submitted a timely response to the VAMC's request for additional evidence in support of the claim.  38 C.F.R. § 17.1004(e).  As noted, the VAMC requested the medical records in June 2009.  Even if the records could not be sent without the Veteran's authorization, this was received in July 2009.  The records were not received until February 2010.  Thus, the requested information was not submitted within 30 days of receipt of the VAMC's correspondence.  Nor was any written request for additional time to submit that information received within the 30 day time period.  The record shows that in October 2009 the VAMC informed the appellant that the medical reimbursement claim was considered abandoned.  

The appellant does not dispute the above noted timetable, but asserts that they had no control over the furnishing of medical records, but were dependent on a third party, Highland Hospital.  This has no bearing on the issue before the Board, which must base the decision the applicable law and regulations.  Accordingly, the Board 

finds that the appellant did not fully comply with the VAMC's request for additional evidence in support of the claim.  As such, the claim for reimbursement of unauthorized medical expenses services must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).   


ORDER

Payment or reimbursement of unauthorized medical expenses incurred with University of Rochester Neurology at Highland Hospital from May 4, 2009 to May 5, 2009 is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


